              Case 1:19-cv-07936-ER Document 116 Filed 07/13/20 Page 1 of 1
                         MEMO ENDORSED

Clay J. Pierce                                                               Faegre Drinker Biddle & Reath LLP
Partner                                                                      1177 Avenue of the Americas, 41st Floor
clay.pierce@faegredrinker.com                                                New York, New York 10036
212-248-3186 direct                                                          +1 212 248 3140 main
                                                                             +1 212 248 3141 fax




July 10, 2020



By Electronic Case Filing

Hon. Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:       Beirne Wealth Consulting Services, LLC v. Christopher Englebert, et al.,
          Case No. 19-CV-07936-ER

Dear Judge Ramos:

        We represent Plaintiff Beirne Wealth Consulting Services, LLC (“Beirne”) and Third-
Party Defendants John-Oliver Beirne and Elizabeth Garnto (together with Beirne, the “Beirne
Parties”) in the above-referenced action.

        We write to notify the Court that the parties have reached a settlement-in-principle that, if
finalized, would result in the dismissal with prejudice of all claims, counterclaims, and third-
party claims asserted in this matter. On that basis, the Beirne Parties respectfully request that the
Court stay all proceedings in the litigation until July 31, 2020, by which time we anticipate the
parties will have finalized the settlement and filed dismissal papers with the Court. Defendants,
Counterclaim Plaintiffs, and Third-Party Plaintiffs Christopher Englebert and Jamie Englebert
and Defendant Englebert Financial Advisers, LLC join in this request.

      We are available to answer any questions the Court may have. We appreciate Your
Honor’s consideration of this application.

                                              Respectfully submitted,
                                              /s/ Clay J. Pierce

                                              Clay J. Pierce       The application is X granted
                                                                                      __ denied

cc:       All Counsel of Record (Via ECF)                          Edgardo Raihos, U. S .D .J
                                                                   Dated: _____
                                                                          Jul. 13, 2020  _
                                                                   New York, New York
